Citation Nr: 1111291	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  03-32 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease (DJD) of the right knee with residuals.

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the left knee with spurs and decreased range of motion.  

3.  Entitlement to an evaluation in excess of 60 percent for hypertensive heart disease.  

4.  Entitlement to a compensable evaluation for renal insufficiency (claimed as kidney problems) secondary to medication taken for hypertensive heart disease. 

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for an eye condition, to include as secondary to service-connected hypertensive heart disease.

7.  Entitlement to an effective date prior to January 1, 2002, for the grant of entitlement to a total disability evaluation based on individual unemployability (TDIU).

8.  Entitlement to an effective date prior to June 11, 2001, for the grant of service connection for headaches (established as secondary to the medication taken for the service-connected disability of hypertensive heart disease).  

9.  Whether new and material evidence has been received to reopen the claim for service connection of a low back disability.

10.  Whether new and material evidence has been received to reopen the claim for service connection of a bilateral foot disability.

11.  Entitlement to service connection for a bilateral hip condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and one observer


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to April 1987.  He also had subsequent service in the North Carolina Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In a February 2003 the RO continued 10 percent evaluations for residuals of a left leg injury and DJD of the right knee with residuals, as well as a 60 percent evaluation for hypertensive heart disease and a compensable evaluation for renal insufficiency.  In this rating decision, the RO also denied entitlement to service connection for an eye condition as secondary to service-connected hypertensive heart disease.  

In an October 2003 rating decision, the RO granted the Veteran's claims for entitlement to service connection for headaches secondary to medication with a 50 percent evaluation, effective June 11, 2002, and his claim for a TDIU, effective January 1, 2002.  The Veteran is disagreeing with the effective date of these grants.

In an August 2004 rating decision the RO denied the Veteran's claim for service connection of tinnitus.  

In a June 2005 rating decision the RO apparently reopened the Veteran's claim of entitlement to service connection for a left foot condition and denied it on a de novo basis.  Nonetheless, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Also, in this rating decision, the RO denied the Veteran's application to reopen a claim for service connection of a right foot condition, as well as his claim for service connection of a bilateral hip condition.  


In August 2010 the Veteran was provided a Travel Board hearing.  A transcript of the testimony offered at this hearing has been associated with the record.

The issues of entitlement to an evaluation in excess of 10 percent for degenerative DJD of the right knee with residuals, entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the left knee with spurs and decreased range of motion, entitlement to an evaluation in excess of 60 percent for hypertensive heart disease, entitlement to a compensable evaluation for renal insufficiency (claimed as kidney problems) secondary to medication taken for hypertensive heart disease, entitlement to service connection for an eye condition, to include as secondary to service-connected hypertensive heart disease, whether new and material evidence has been received to reopen the claim for service connection of a low back disability, whether new and material evidence has been received to reopen the claim for service connection of a bilateral foot disability and entitlement to service connection for a bilateral hip condition being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative evidence demonstrates to at least equipoise that the Veteran has tinnitus attributable to service. 

2.  A November 2000 RO decision denied entitlement to a TDIU; the Veteran was notified of his appellate rights, which he did not appeal.

3.  The Veteran next filed a claim for a TDIU in April 2002 and was employed and in receipt of wages well above the poverty level for 2001, until December 31, 2001.

4.  Prior to January 3, 1996, VA did not receive a formal or  informal communication in writing requesting a determination  of entitlement or evidencing a belief in entitlement to a  benefit, or any communication indicating intent to apply for  VA benefits for headaches.  
5.  On January 3, 1996, VA received a claim for service  connection of headaches that remained unaddressed until the October 2003 rating decision was issued granting entitlement to service connection for  headaches. 


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, service connection for tinnitus is established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

2.  The RO's November 2000 rating decision denying the Veteran's claim of entitlement to service connection for a TDIU is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

3.  The requirements for an effective date prior to January 1, 2002, for the grant of a TDIU have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.159, 3.400 (2010). 

4.  The requirements for an effective date of January 3, 1996, but  no earlier, for the grant of service connection for headaches have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.159, 3.400 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the claim for entitlement to service connection of tinnitus, considering the favorable outcome detailed below as to the reopening of the Veteran's claims, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

With respect to the claims for earlier effective dates for the grants of service connection for headaches and a TDIU, in such cases where the claim has been granted and an effective date has been assigned, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  It is noted in this regard that the Veteran was informed of how VA determines the effective date of an award in a March 2006 letter.

Under the circumstances of this case, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service Connection of Tinnitus

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  However, given the possibility that these changes could potentially be interpreted as substantive, and because the Veteran's claim was pending before the regulatory change was made, the Board will apply the version of 38 C.F.R. § 3.310 that was in effect before the change, which arguably favors the claimant.  Accordingly, the Board will evaluate the disability, irrespective of any baseline.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A review of the Veteran's service treatment records discloses no complaints or assessment of tinnitus, i.e. ringing in the ears.  In numerous statements of record the Veteran has indicated that he has had tinnitus since being exposed to noise from artillery fire as well as secondary to medication he takes for his service-connected hypertensive heart disease.  

In February 2005 the Veteran was provided a VA examination in regards to ear disease.  At this time, it was noted that the Veteran served in the Army from 1984 to 1987, in the Army National Guard from 1987 to 2004 and that he was frequently around artillery when it was being fired and did not use ear protection.  The Veteran also related that he served in Desert Storm, but was not in real combat.  The Veteran reported an onset of tinnitus 5 years prior.  It was noted that the Veteran was on numerous medications, including nifedipine 90 mg daily for his service-connected hypertensive heart disease.  The examiner noted that a review of the Physician's Desk Reference indicated that nifedipine caused tinnitus in less than 3% of patients.  Accordingly, the examiner concluded that this medication was not likely the cause of his tinnitus.  Nevertheless, with respect to tinnitus the examiner opined that it was far more likely caused by bilateral hearing loss, which the examiner also related to service.  

In affording the Veteran the benefit of the doubt, the Board finds that entitlement to service connection for tinnitus is warranted.  While the wording of the opinion is somewhat confusing, and suggests on its face that the examiner was attributing the Veteran's tinnitus to his hearing loss, the Board finds that, based on an overall review of the opinion, it appears more likely that the examiner was intending to relate both the hearing loss and tinnitus disabilities to noise exposure in service.  Thus, the Board concludes that tinnitus is attributable to service.  

The Board notes that service connection is not in effect for bilateral hearing loss, as service connection for this condition has been denied.  The Veteran initially filed a Notice of Disagreement (NOD) with respect to the September 2006 denial of the claim of entitlement to service connection for bilateral hearing loss.  See October 2006 statement.  A Statement of the Case (SOC) was issued on this matter in January 2007, but the Veteran did not file a Substantive Appeal following the SOC.  Although the filing of a Substantive Appeal is not mandatory, like the filing of a NOD, the Board notes that at no time after the issuance of the January 2007 SOC did VA treat the claim as if it had been on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).  No such communication from VA to the Veteran was made following this date and the Veteran did not offer any testimony suggesting that he believed such issue to be on appeal at his August 2010 Board hearing.  Indeed, he only offered testimony regarding tinnitus.  See hearing transcript.  Accordingly, although service connection for tinnitus has been granted, the Board lacks jurisdiction to consider the issue of service connection for bilateral hearing loss.  

Earlier Effective Date for Grant of a TDIU

Once a veteran submits evidence of a disability, makes a claim for the highest rating possible, and submits evidence of unemployability, an informal claim for a TDIU is raised.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. § 3.155.

The claim for a TDIU rating is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).

In the case of claims for an increased disability rating, the effective date assigned is generally the date of receipt of the claim, or the date the entitlement arose, whichever is later.  However, if the claim is filed within one year of the date that evidence shows an increase in the disability has occurred, the earliest date as of which an increase is factually ascertainable will be used.  38 C.F.R. §§ 3.400(o)(1) and (2); Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).

Applicable statutory and regulatory provisions, fairly construed, require the Board to look at all communications in the file that may be interpreted as applications or claims, formal or informal, for increased benefits and, then, to all other evidence of record to determine the earliest date as of which, within the one year prior to the filing of a formal claim for TDIU, the increase in disability was ascertainable.  Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  As a threshold matter, when the service-connected disability rating is less than 100 percent, assignment of a TDIU requires inability to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, and that, if there are two or more disabilities, at least one is ratable at 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Since April 1, 1998, the Veteran's service-connected hypertensive heart disease has been evaluated as 60 percent disabling.  Accordingly, since this date he has met the minimum threshold schedular standard for consideration of a TDIU.  See 38 C.F.R. § 4.16(a).

In September 2000 the Veteran applied for a TDIU by submitting VA Form 21-8940.  In this form, the Veteran indicated that he was then employed and had been employed part-time, working 20 to 25 hours per week, with a monthly income of approximately $950.00.  He also noted that he had missed "3 months or less" of work from illness.  In a November 2000 rating decision the Veteran was denied a TDIU, and he did not appeal this decision.  That decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

It is notable to the Board that at the time of this rating decision, there were several VA Form 21-4192s (Request for Employment Information in Connection with Claim for Disability Benefits) of record.  Saliently, one such form from CC, LLC, signed and dated in late September 2000 showed that the Veteran worked less than 30 hours per week on average, had missed no work due to disability and had earned $15,280.62 in the past 12 months, with a most-recent gross payment of $1,367.24.  He had been working for this employer since September 30, 2009.  

Following this denial, the Veteran next applied for a TDIU in April 2002, by completing and submitting a VA Form 21-8940.  On this form, he indicated that he had worked for CC, LLC, from August 1999 to December 2001, and that on December 15, 2001, he became too disabled to work.  He reported that he had missed "7 or 8 months" of work due to illness and had $12,000.000 of highest gross earnings per month.  The Board interprets this as a total gross income of $12,000.00 for that calendar year, as this is most likely the Veteran's intent.  

In furtherance of developing his claim, the RO sent CC, LLC, another VA Form 21-4192, which was returned to the RO in July 2002.  This form notes that the Veteran had "quit due to surgery" and "never returned to work."  He was last paid by this employer on December 31, 2001, in the gross amount of $210.00.  

Based upon the fact that the Veteran last worked in December 2001 and was paid on December 31, 2001, the RO granted the Veteran's TDIU effective January 1, 2002.  The Veteran contends that he should have an award of TDIU back to 1997 because he "was unemployed due to [his] condition well before 2001" and that he "had to have a part time job for part of 1998 and 2000" because he "was forced to work to support [his] children, [and] because the VA had failed to approve [his] claim."  See December 2004 statement.  He has also asserted that the amount of income he received was less than that considered by VA, mainly due to taxes.  

Of record is a March 2, 2005, mental health consult note from the Fayetteville, NC VA Medical Center (VAMC).  This note relates to other complaints, but conspicuously notes that the Veteran was then actually employed at the Fayetteville VAMC.  This note, surprisingly, documents that the Veteran reported that "[h]is job [was] going fine."  

In August 2010 the Veteran offered testimony regarding his employment history and TDIU claim.  He testified that he first filed for a TDIU in the "January 1, 2002," era and had not known of this benefit prior thereto.  He stated that he could "never return to work" and that he had worked "somewhat" for CC, LLC, through December 2001 on a part-time basis, about 28 hours per week.  He testified that he worked for CC, LLC, for "about like a year, maybe six months" and "maybe six months in maybe 2001."  He also offered testimony about prior employment and that he made far less than $1,200.00 per month from CC, LLC.  He testified that he made closer to $700.00 per month when working for LLC.  He testified that since December 2001 he had remained unemployed.  

Initially, the Board notes that the poverty level for the 2001 was $9,039.00.  See M21- 1R, Part IV, Subpart ii, 2.F.32, Exhibit 4.  As noted above, it is clear to the Board that the Veteran met the minimum schedular requirements for consideration of a TDIU at the time he filed his claim; however, the amount of income he had during the 2000 calendar year is in dispute.  

It remains the duty of the Board as the fact finder to determine credibility in any number of other contexts, whether it has to do with testimony or other lay or other evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  The appellant's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See also Layno v. Brown, 6 Vet.App. 465, 469(1994) (finding that the weight and credibility of evidence "is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

In this regard, the Board finds that the Veteran's statements regarding having substantially lower income than that indicated by his alleged last employer lack any credibility.  It is particularly telling to the Board that the Veteran denied, under oath, that he had been unemployed since December 2001 - yet in March 2005 he was employed by the Fayetteville, VAMC.  Not only does this mistruth vitiate his credibility, but also does the large discrepancy between his employer's reported wages and his reported wages from this employer.  His credibility regarding having not been employed since 2001, in direct contradiction to the record, also does nothing to lend credence to his statements regarding his income.  Accordingly, the Veteran's statements carry no credibility and no weight.  Id.

As the evidence indicates the Veteran had substantially gainful employment in 2001, the period relevant to the current claim, the claim for an effective date prior to January 1, 2002, cannot be established.  Because the Veteran's reports of income carry no credibility, the only remaining evidence on this matter is that from his former employer, CC, LLC.  In this regard, the employer indicated that the Veteran made in excess of $15,000.00 for this calendar year.  This level is well above the poverty threshold of $9,039.00 for that year.  Moreover, as the Veteran was actually employed in March 2005, the Board doubts his assertions of being unable to obtain and maintain substantially gainful employment.  The preponderance of the evidence is against the claim and it is therefore denied.  Gilbert, supra.  

Earlier Effective Date for Grant of Service Connection for Headaches

The Veteran's claim of service connection for headaches secondary to medication taken for service-connected hypertensive heart disease was first adjudicated and denied in a March 2002 rating decision, following a statement received by the RO on June 11, 2001, in which the Veteran related to having "a bomb in his head waiting to blow up every day."  Such issue was again denied in a February 2003 rating decision.  Ultimately, in an October 2003 rating decision, the RO granted the Veteran's claim for service connection of headaches, effective June 11, 2001, based upon the aforementioned communication.  The RO essentially found that the June 11, 2001, document was the earliest communication that could be construed as raising a claim for service connection.

The Board notes that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  An effective date from the day following the date of separation from service is authorized only if the claim is received within one year of separation from service.  38 C.F.R. § 3.400(b)(2) (2010).

The effective date of pension or compensation benefits, if otherwise in order, will be the date of receipt of a claim or the date when entitlement arose, whichever is the later.  A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157(a) (2010).

A review of the record discloses a statement from the Veteran received at the RO on January 3, 1996.  In this statement the Veteran related that he "had headaches where [he] had to miss work because [his] blood pressure would be up."  At this time, service connection for hypertension was in effect since June 8, 1987.  The RO treated this statement as a claim for an increased evaluation of hypertension, which it adjudicated in a November 1996 rating action.  In subsequent rating decisions, the evaluation of this disability was increased and the description thereof was clarified as hypertensive heart disease.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  No mention of headaches by the Veteran appears prior to this time.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2010).

A thorough reading of the November 1996 rating decision and any rating decisions subsequent thereto dated up to 2002 fails to disclose any mention of headaches, although hypertension/hypertensive heart disease was adjudicated with consideration of associated symptoms, but not headaches.  The rating decisions also addressed numerous other claims.  Accordingly, the Board finds that a claim for service connection of tinnitus was either unadjudicated or adjudicated sub silentio in the subsequent rating decisions.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) and Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007); see also Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2010) (noting that a claim will also be considered to be pending if VA has failed to notify the claimant of the denial of his claim or of his right to appeal an adverse decision).  In any event, this claim remained pending until it was ultimately granted in October 2003.  See Norris v. West, 12 Vet. App. 413, 422  (1999). 

Entitlement to an effective date of January 3, 1996, but no earlier, is warranted in this case.  The earliest communication indicating intent to apply for service  connection of headaches as secondary to hypertension (hypertensive heart disease) is the January 3, 1996, communication from the Veteran.  At this time service connection was in effect for the disease upon which he sought service connection, i.e. hypertension (now hypertensive heart disease) and he was then-competent to identify headaches.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Accordingly, the date of the Veteran's claim is the date he filed his claim.  38 C.F.R. § 3.400.  No communication indicating intent to seek VA benefits for headaches appears before this date.  38 C.F.R. §§ 3.1(p), 3.155(a), 3.400(b)(2).  Therefore, an effective date of January 3, 1996, but no earlier, is granted for the award of service connection for headaches. 


ORDER

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to an effective date prior to January 1, 2002, for the grant of entitlement to a TDIU is denied.

Entitlement to an effective date of January 3, 1996, but no earlier, for the grant of service connection for headaches (established as secondary to the medication taken for the service-connected disability of hypertensive heart disease), is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

The Veteran is claiming that he has an eye condition secondary to his hypertensive heart disease, particularly due to the medication that he takes for this condition.  He has also claimed an eye disability as a residual of a residual of a stye assessed in May 1998, when he was with the Army National Guard.  He has also indicated that he was deployed in Operation Desert Storm and that his eyes were irritated in sand storms.

Generally, service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state. "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007). "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505. Id.

The Appellant in this case is a "Veteran" based on his active duty service from June 1984 to April 1987.  Therefore, he is entitled to "Veteran" status and the full benefit of VA resources for any compensation claim based on that period of service.  But to the extent his claim, instead, is predicated on his Army National Guard service, he must first establish that he qualifies as a "Veteran" for those periods of additional service before any compensation may be awarded.  A review of the record fails to disclose evidence of the Veteran's periods of active duty for training (ACDUTRA) or inactive training for training (INACDUTRA).

Given the legal provisions cited above, effective appellate review requires information as to which periods of the appellant's service in the National Guard represented INACDUTRA and which periods represented ACDUTRA.  There is no evidence that indicates which periods of the appellant's service represented INACDUTRA or ACDUTRA.  When obtaining records in Federal custody, VA must make as many requests as are necessary to obtain relevant records, until VA concludes that further efforts to obtain these records are futile.  38 C.F.R. § 3.159(c)(2). Given the importance of the information to the appellant's claim, the Board concludes that RO must conduct further efforts to verify the appellant's periods of ACDUTRA or INACDUTRA.  If such further efforts to obtain these records prove to be futile, this fact should be documented by the AMC/RO.

The Board recognizes that the Veteran has sufficiently demonstrated actual knowledge of the evidence and information necessary to substantiate a claim for service connection on a secondary basis.  Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  Nevertheless, in an abundance of caution and in the interest of efficiency, the Veteran should be provided such notice upon remand of this issue.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

In this regard, the Board notes that the Veteran was afforded a VA examination of the eyes in June 2003, which resulted in a negative etiological opinion.  This examination resulted in only a diagnosis of a refractive error, which is not a condition subject to service connection.  See 38 C.F.R. § 3.303(c) (2010).  Nevertheless, a March 2010 VA record documents a complaint of blurred vision and dry eyes, as well as a complaint that these symptoms are worse when the Veteran takes his hypertension medication.  The Veteran was apparently prescribed eye drops at this time.  This suggests that the Veteran may have an eye condition attributable to his hypertensive heart disease.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  Accordingly, an examination is necessary to decide this claim.

Also, in numerous statements the Veteran has claimed that his service-connected DJD of the right knee with residuals, chondromalacia patella of the left knee, hypertensive heart disease, and renal insufficiency have worsened in severity since his last VA examinations.  He has described frequent urination, which he claims to be associated with renal insufficiency.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, upon remand the Veteran should be afforded VA examinations to address the severity of these conditions.  

The Board notes the presence of a single page of a Social Security Administration (SSA) disability determination, apparently issued sometime in 2009.  This single page pertains largely to the Veteran's service-connected disabilities of the knees and hypertension, but suggests that all of his disabilities, both service-connected and nonservice-connected, were evaluated at this time.  There is no indication of any effort to obtain the records associated with his claim for SSA benefits.  Appropriate action to obtain all records associated with any SSA claim must be accomplished before adjudication can be made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Upon remand of this matter, the AMC/RO should attempt to obtain the Veteran's SSA records and associate them with the claims file.

Lastly, the Board notes that there are specific notice requirements with respect to claims to reopen.  VA must notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran has not been provided with proper notice as to the evidence and information that is necessary to reopen his claims of entitlement to service connection for a low back disability and a bilateral foot disability.  The RO apparently treated the Veteran's claims for these disabilities on a secondary basis as new claims.  In this regard, the Board notes that separate theories in support of a claim for a particular disability are to be adjudicated under one claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), citing, Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005).  Thus, upon remand such notice should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice that notifies him of the information and evidence not of record that is necessary to substantiate his claim for service-connection of an eye condition on a secondary basis.  This notice should provide the Veteran with both versions of 38 C.F.R. § 3.310, which was amended during the course of this appeal to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), that addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

Also, send the Veteran appropriate notice in connection with reopening her claims entitlement to service connection for a low back disability and a bilateral foot disability, per Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice should inform the Veteran of the evidence and information that is necessary to reopen the claim of entitlement to service connection for high cholesterol.  In preparing the notice, identify the bases for the denial in the prior decision and provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

2.  Conduct any additional efforts, to include contacting the appellant and any appropriate agency or National Guard unit, to verify all periods of ACDUTRA and INACDUTRA.  Reports of retirement points do not contain the necessary information in this regard.  If it is not possible for this information to be obtained, this fact should be specially documented in the claims folder.

3.  Appropriate efforts should be made to obtain from the SSA the records pertinent to the Veteran's claim for SSA disability benefits.  If such records are unavailable a notation to that effect should be made in the claims file.

4.  After the development directed in paragraphs 1 thorough 3 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to address the presence and etiology of any diagnosed eye disorder.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.

Based on the examination and review of the record, the examiner is asked to provide an opinion as to whether or not any diagnosed eye disorder(s) is/are at least as likely as not (i.e. a 50 percent probability or greater) attributable to the Veteran's hypertensive heart disease, to include as secondary to medication taken for this condition.  The examiner is also asked to address whether the Veteran has any residuals of the aforementioned May 1998 stye or due to his claimed eye irritation from participation in Operation Desert Storm.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.

A complete rationale for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

5.  After the development directed in paragraphs 1 thorough 3 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to address to determine the nature, extent and severity of the service-connected DJD of the right knee with residuals and chondromalacia patella of the left knee with spurs and decreased range of motion.  All indicated studies, including X-rays and range of motion studies in degrees, should be conducted, and all findings should be reported in detail.  Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  The examiner is requested to identify any objective evidence of pain or functional loss due to pain.  The specific functional impairment due to pain should be identified, and the examiner should be requested to assess the extent of any pain.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.

A complete rationale for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

6.  After the development directed in paragraphs 1 thorough 3 has been completed to the extent possible, schedule the Veteran for a VA heart examination to determine the nature, extent, severity and manifestations of his service-connected hypertensive heart disease and in accordance with the AMIE worksheet.  The Veteran's claims file should be made available to and reviewed by the examiner, and the examiner should indicate that the file was reviewed.  The examiner should describe the current status of the Veteran's hypertensive heart disease, to include description of all functional capacity related to the disability.  All required testing, to include an exercise stress test, should be performed unless medically contraindicated.  If testing cannot be done, the examiner should so state and then provide an estimated METs level.  A full and complete rationale for all opinions, including the METs level, is required.  The examiner should specify what level of activity warrants the assignment of the estimated METs level.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.

A complete rationale for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

7.  After the development directed in paragraphs 1 thorough 3 has been completed to the extent possible, schedule the Veteran for a VA genitourinary examination to determine the nature, extent, and severity of his current renal dysfunction.  The Veteran's claims file should be made available to and reviewed by the examiner, and the examiner should indicate that the file was reviewed.  In additional to any other information provided by the examiner as to the severity of the Veteran's renal dysfunction and in accordance with the AMIE worksheet, the examiner should specifically report whether the dysfunction requires regular dialysis, or precludes more than sedentary activity form one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  The examiner is also asked to address whether the Veteran has any urinary symptomatology associated with renal insufficiency, i.e. urinary retention, frequency and incontinence, and describe the severity thereof, if found to be associated with renal insufficiency.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.

A complete rationale for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

8.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


